Action to recover damages for personal injuries. Plaintiff, a tenant in a two-family house, while attempting to lower the window in her kitchen from the top, was injured when the window jammed and the top of the window frame gave away. Liability is asserted against the defendants as the committee of the property and person of the landlord, upon the theory that the landlord, although under no obligation to do so, had voluntarily made repairs to the window and had done the work negligently. The complaint was dismissed at the close of the entire case. Plaintiff appeals. Judgment reversed on the law and the facts, and a new trial granted, with costs to appellant to abide the event. In our opinion the evidence presented a question of fact as to the landlord’s negligence. Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.